Citation Nr: 0332720	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-15 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified active service from November 1969 
to August 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Oakland, California, Regional Office which, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic left knee disorder to include injury residuals and 
denied the claim.  The veteran subsequently moved to 
Tennessee.  In May 2002, the veteran's claims file was 
transferred to the Nashville, Tennessee, Regional Office 
(RO).  In April 2003, the RO adjudicated the veteran's claim 
on the merits and denied the claim.  The veteran represents 
himself in the instant appeal.  


REMAND

In reviewing the record, the Board observes that the 
veteran's periods of active duty, active duty for training, 
and inactive duty for training with the California Army 
National Guard have not been verified.  While the Oakland, 
California, Regional Office (RO) attempted to obtain such 
records, it was not successful.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where 
evidence in support of the veteran's claim may be in his 
service record or other governmental records, the Department 
of Veterans Affairs (VA) has the duty to obtain such records 
in order to fully develop the facts relevant to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  Therefore, 
an additional attempt to verify the veteran's complete 
periods of service should be undertaken in order to ensure 
that VA has all of his records.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a VCCA notice to be 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must take this 
opportunity to inform the veteran that a period of one full 
year may be taken to respond to a VCAA notice notwithstanding 
any previously provided information.  Accordingly, this case 
is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the California Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  The RO should then readjudicate the 
issue of the veteran's entitlement to 
service connection for a chronic left 
knee disorder to include injury 
residuals.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


